Dewey, J.
The office of surveyor of lumber was, under the provisions of the Rev. Sts. c. 15, § 33, a continuing one until another person was chosen and qualified in place of the incumbent. Although the law prescribes an annual election, the office does not necessarily expire on the day of the annual election. The plaintiff was duly elected and qualified as such surveyor in the year 1854, and by virtue of the election was competent to act in 1855, if no other person had succeeded to his place. If it be said that the Rev. Sts. c. 28, § 141, only continue his office until another is “ chosen,” it may be replied that impliedly it excludes the oath also as a necessary qualification for the office, and thus the plaintiff could have been well appointed as surveyor in 1855; but we think this latter provision does not change c. 15, § 33, in either respect. We are therefore of opinion that the plaintiff was legally holding the office in 1855 under his election in 1854.
There is nothing in the case to show that there was any other person chosen as surveyor of lumber in 1854 or in 1855, and it appears that the plaintiff was himself in fact rechosen in 1856, and the case is therefore free from any embarrassment of deciding who was his successor. The decision of the present case only requires us to apply the principle of holding over by a legal incumbent to the next succeeding political year. For some period of that year he was certainly entitled to hold over, under the ordinary and well understood practice of holding over during the time elapsing between the choice, and the taking of the oath of office.
Without expressing any opinion beyond the question arising upon the present facts, the court are of opinion that the plaintiff was in February 1856 a legal surveyor of lumber, and as such competent to act Exceptions sustained.